DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-6, 8-10, 12, 14, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over AYERS et al., US-20180091856-A1 (hereinafter “AYERS ‘856”) in view of Agaoglu et al., US-20200081527-A1 (hereinafter “Agaoglu ‘527”).
Per claim 1 (independent):
AYERS ‘856 discloses: A method for displaying content components on a display device (a video 302 (content components) and a display unit 390 (a display device) in FIG. 3), the method comprising: 
receiving, by a processing platform, a plurality of content components; 
identifying, by the processing platform, an encrypted content component among the plurality of content components; and
(FIG. 3, [0058], The censoring system 300 is adapted to provide for censoring of a video 302 of an environment, wherein the environment contains a protected entity displaying protected content (an encrypted content component) to be censored (e.g. obscured, hidden, or concealed) from view within the video; [0063], The video processing unit 310 may be adapted to process (receiving) a video stream 302 (a plurality of content components) of the environment (received from a video capture device 350, for example) in accordance with an entity recognition process to identify the presence of at least part of an entity or protected content in the environment; [0070], If the identified entity is determined to be censored, the video modification unit 340 may modify the video stream 302 to replace at least a portion of the identified entity with a graphical element 360 which obscures the portion of the identified entity in the video stream.);
transmitting, by the processing platform, the encrypted content component to the display device (FIG. 3, [0070], The video modification unit 340 may then output the modified video 370 for display to an unknown or un-trusted viewer (via a display unit 390 (the display device) for example).).
AYERS ‘856 does not disclose but Agaoglu ‘527 discloses: wherein at least the encrypted content component is mapped to a protected surface (FIG. 1 and 2, [0028], Based on the determined gaze location 202, a gaze-dependent visually encrypted display frame 120E may be generated to include a clear-display region 204 around gaze location 202 and an obscured region 206 (a protected surface) outside the clear-display region 204 … In obscured region 206, the display content and/or the display frame itself (e.g., the display pixel values) is visually encrypted (i.e. generating the encrypted content component) so that an onlooker such as onlooker 210 viewing the display (e.g., at an onlooker gaze location 212 that can also be determined using images from camera 105) can see the display frame, but cannot clearly view or understand the display content at that location.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified AYERS ‘856 with the display of a frame containing an encrypted content mapped to an obscure region and a normal content to a clear-display region based on the identification of a user’s gaze location as taught by Agaoglu ‘527 because it would provide better protection of user contents from an onlooker by defining the obscured region while the visual experience of the user is not disrupted by the visual encryption [Abstract].  Additionally, Agaoglu ‘527 is analogous to the claimed invention because it teaches visual encryption systems that dynamically update display frames such that display content at the user's viewing periphery is obscured in a way that is unintelligible to an unwanted onlooker at any viewing angle [0018].

Per claim 3 (dependent on claim 1):
AYERS ‘856 in view of Agaoglu ‘527 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
AYERS ‘856 does not disclose but Agaoglu ‘527 discloses: The method of claim 1, further comprising: generating the protected surface, wherein the encrypted content component is configured to be rendered only on the protected surface; and transmitting the protected surface to the display device, wherein the encrypted content component is rendered on the protected surface on the display device (FIG. 1 and 2, [0020], An illustrative electronic device having a display … display 104 (the display device); [0028], Based on the determined gaze location 202, a gaze-dependent visually encrypted display frame 120E may be generated to include a clear-display region 204 around gaze location 202 and an obscured region 206 (the protected surface) outside the clear-display region 204 … In obscured region 206, the display content and/or the display frame itself (e.g., the display pixel values) is visually encrypted (i.e. generating the encrypted content component) so that an onlooker such as onlooker 210 viewing the display (e.g., at an onlooker gaze location 212 that can also be determined using images from camera 105) can see the display frame, but cannot clearly view or understand the display content at that location.).

Per claim 5 (dependent on claim 1):
AYERS ‘856 in view of Agaoglu ‘527 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
AYERS ‘856 discloses: The method of claim 1, wherein content mapped to the protected surface is rendered on the display device and prevented from being replicated from the display device ([0101], a film being displayed, which is protected by copyright laws and should not be recorded … As the film is being displayed, a VLC transmitter associated with the television may transmit a VLC signal to the AR device (including the protected surface) which signifies that content being displayed by the television is protected (e.g. copyrighted) … The AR device may then overlay a mask/block over the television before rendering and/or storing the video.).

Per claim 6 (dependent on claim 1):
AYERS ‘856 in view of Agaoglu ‘527 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
AYERS ‘856 discloses: The method of claim 1, further comprising: disabling recording or storing features of the processing platform with respect to the protected surface ([0101], a film being displayed, which is protected by copyright laws and should not be recorded … As the film is being displayed, a VLC transmitter associated with the television may transmit a VLC signal (for disabling recording features) to the AR device (the processing platform including the protected surface) which signifies that content being displayed by the television is protected (e.g. copyrighted) … The AR device may then overlay a mask/block over the television before rendering and/or storing the video.).

Per claim 8 (dependent on claim 1):
AYERS ‘856 in view of Agaoglu ‘527 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
AYERS ‘856 discloses: The method of claim 1, further comprising: identifying, by the processing platform, an unencrypted content component among the plurality of content components; and 
merging, by the processing platform, the encrypted content component and the unencrypted content component into a single output frame; and 
transmitting, by the processing platform, the single output frame to the display device, wherein the single output frame is mapped to an unprotected surface on the display device
(FIG. 3, [0058], The censoring system 300 is adapted to provide for censoring of a video 302 of an environment, wherein the environment contains a protected entity displaying protected content to be censored (e.g. obscured, hidden, or concealed) from view within the video; [0063], The video processing unit 310 may be adapted to process a video stream 302 (the plurality of content components) of the environment (received from a video capture device 350, for example) in accordance with an entity recognition process to identify the presence of at least part of an entity or protected content in the environment; [0070], If the identified entity is determined to be censored, the video modification unit 340 may modify the video stream 302 to replace at least a portion of the identified entity with a graphical element 360 which obscures the portion of the identified entity in the video stream (the encrypted content component) … The video modification unit 340 may then output (transmitting) the modified video 370 for display to an unknown or un-trusted viewer (via a display unit 390 (the display device including an unprotected surface) for example); [0007], the identified protected content may be blurred, masked out, blocked, or replaced by a differing image, so that the video does not display the relevant private, sensitive or copyright-protected information; Note that the video processing unit 310 should be able to differentiate the identified protected content from the normal content (the unencrypted content component), so that the portions of the identified content only would be obscured with the remaining regions intact in a frame.).

Per claim 9 (dependent on claim 8):
AYERS ‘856 in view of Agaoglu ‘527 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference.
AYERS ‘856 does not disclose but Agaoglu ‘527 discloses: The method of claim 8, further comprising: prior to transmitting the single output frame to the display device, allocating the encrypted content component to the protected surface on the display device and the unencrypted content component to the unprotected surface on the display device (FIG. 1 and 2, [0028], Based on the determined gaze location 202, a gaze-dependent visually encrypted display frame 120E may be generated to include a clear-display region 204 (the unprotected region) around gaze location 202 and an obscured region 206 (the protected surface) outside the clear-display region 204 … In the clear-display region 204, the display content is displayed unmodified (the unencrypted content component) for clear viewing by the user. In obscured region 206, the display content and/or the display frame itself (e.g., the display pixel values) is visually encrypted (i.e. generating the encrypted content component) so that an onlooker such as onlooker 210 viewing the display (e.g., at an onlooker gaze location 212 that can also be determined using images from camera 105) can see the display frame, but cannot clearly view or understand the display content at that location.).

Per claim 10 (dependent on claim 8):
AYERS ‘856 in view of Agaoglu ‘527 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference.
AYERS ‘856 does not disclose but Agaoglu ‘527 discloses: The method of claim 8, wherein the protected surface and the unprotected surface map to mutually exclusive fields of view on the display device (FIG. 11, [0073], FIG. 11, gaze-dependent visually encrypted display frame 120E may include an obscured region 1104 (the protected surface) … and a clear-display region 1106 (the unprotected surface) outside of that distance 1100 … an exclusion region 1110 may be provided around (e.g., extending an additional distance 1103 around) user gaze location 202 that prevents overlap of obscured region 1104 and exclusion region 1110.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified AYERS ‘856 with the assignment of an obscured region and a clear-display region without an overlap to each other as taught by Agaoglu ‘527 because it would further prevent user’s private content from being leaked to an onlooker.  

Per claim 12 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 14 (dependent on 12):
AYERS ‘856 in view of Agaoglu ‘527 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Per claim 16 (dependent on claim 12):
AYERS ‘856 in view of Agaoglu ‘527 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Per claim 18 (dependent on claim 12):
AYERS ‘856 in view of Agaoglu ‘527 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 8 and the claim(s) is/are rejected for the reasons detailed with respect to claim 8.

Per claim 19 (dependent on claim 18):
AYERS ‘856 in view of Agaoglu ‘527 discloses the elements detailed in the rejection of claim 18 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 9 and the claim(s) is/are rejected for the reasons detailed with respect to claim 9.

Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AYERS ‘856 in view of Agaoglu ‘527 as applied to claim 1 and 12 above, and further in view of Gates et al., US- 20170161506-A1 (hereinafter “Gates ‘506”).
Per claim 2 (dependent on claim 1):
AYERS ‘856 in view of Agaoglu ‘527 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
AYERS ‘856 discloses: The method of claim 1, further comprising: identifying, by the processing platform, an unencrypted content component among the plurality of content components; and 
merging, by the processing platform, the encrypted content component and the unencrypted content component into a single output frame; and 
transmitting, by the processing platform, the single output frame to the display device
(FIG. 3, [0058], The censoring system 300 is adapted to provide for censoring of a video 302 of an environment, wherein the environment contains a protected entity displaying protected content to be censored (e.g. obscured, hidden, or concealed) from view within the video; [0063], The video processing unit 310 may be adapted to process a video stream 302 (the plurality of content components) of the environment (received from a video capture device 350, for example) in accordance with an entity recognition process to identify the presence of at least part of an entity or protected content in the environment; [0070], If the identified entity is determined to be censored, the video modification unit 340 may modify the video stream 302 to replace at least a portion of the identified entity with a graphical element 360 which obscures the portion of the identified entity (the encrypted content component) in the video stream … The video modification unit 340 may then output (transmitting) the modified video 370 for display to an unknown or un-trusted viewer (via a display unit 390 (the display device) for example); [0007], the identified protected content may be blurred, masked out, blocked, or replaced by a differing image, so that the video does not display the relevant private, sensitive or copyright-protected information; Note that the video processing unit 310 should be able to differentiate the identified protected content from the normal content (the unencrypted content component), so that the portions of the identified content only would be obscured with the remaining regions intact in a frame.).
AYERS ‘856 in view of Agaoglu ‘527 does not disclose but Gates ‘506 discloses: wherein the single output frame is mapped to one or more protected surfaces on the display device (FIG. 1, [0016], a portable information handling system 10 … a wearable view display 22 (protected surface); [0017], Within wearable view display 22 the end user views portable information handling system 10 having encrypted content 18 (the encrypted content component) overlaid with visual information generated at wearable display 20 (the display device) that presents decrypted content 24. Thus, the end user is able to view display 12 as if all of the content presented at display 12 is unencrypted because wearable display 20 presents encrypted content 18 at wearable view display 22 in unencrypted form.; Note that the wearable view display 22 would show the other areas unencrypted along with the encrypted content.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified AYERS ‘856 in view of Agaoglu ‘527 with the view of visual information containing encrypted and unencrypted contents in unencrypted form via a wearable view display as taught by Gates ‘506 because the end user is able to safely view visual information even including encrypted information in unencrypted form via a wearable display device [0017].  Additionally, Gates ‘506 is analogous to the claimed invention because it teaches a wearable information handling system that selectively presents sensitive visual information withheld at a primary information handling system display to restrict the sensitive information from observation by unauthorized viewing [0015].

Per claim 13 (dependent on 12):
AYERS ‘856 in view of Agaoglu ‘527 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over AYERS ‘856 in view of Agaoglu ‘527 as applied to claim 1 and 12 above, and further in view of Kiefer et al., US- 20190020907-A1 (hereinafter “Kiefer ‘907”).
Per claim 4 (dependent on claim 1):
AYERS ‘856 in view of Agaoglu ‘527 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
AYERS ‘856 in view of Agaoglu ‘527 does not disclose but Kiefer ‘907 discloses: The method of claim 1, further comprising:
upon receiving the plurality of content components, creating a plurality of frame loops, wherein each frame loop corresponds to one of the plurality of content components;
queuing the plurality of frame loops into a frame loop pipeline;
obtaining a frame loop from the frame loop pipeline; 
([0009], perform adaptive bitrate streaming using alternative streams of protected content … the client application configures the processor to: request a top level index file identifying a plurality of alternative streams (a plurality of frame loops) of protected content, where each of the alternative streams of protected content are encrypted using common cryptographic information; obtain the common cryptographic information; request portions of content from at least the plurality of alternative streams of protected content; access the protected content using the common cryptographic information; and playback the content; Note that an alternative stream of protected contents, i.e. a frame loop, can be obtained to achieve adaptive bitrate streaming by switching between different streams of encoded videos.).
determining whether the frame loop corresponds to the encrypted content component or an unencrypted content component based on a source of the plurality of content components ([0025], each of the Matroska container files containing an alternative stream of protected video includes a DRMinfo element (a source of the plurality of content components) in a BlockGroup element containing a protected frame of video, where the DRMinfo element indicates at least a portion of the protected frames of video that is encrypted and identifies at least a portion of the common cryptographic information used to access the at least one encrypted portion of the protected frame of video; Note that the plurality of alternative streams of protected video includes encrypted portions and unencrypted portions of data (See claim 1).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified AYERS ‘856 in view of Agaoglu ‘527 with the selection of an alternative stream of protected video from the plurality of alternative streams of protected contents encrypted based on the DRM with different bitrates as taught by Kiefer ‘907 because it would provide adaptive bitrate streaming of DRM protected contents in an efficient way [0073]. Additionally, Kiefer ‘907 is analogous to the claimed invention because it teaches systems and methods for performing adaptive bitrate streaming using alternative streams of protected content [Abstract].

Per claim 15 (dependent on 12):
AYERS ‘856 in view of Agaoglu ‘527 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 4 and the claim(s) is/are rejected for the reasons detailed with respect to claim 4.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over AYERS ‘856 in view of Agaoglu ‘527 as applied to claim 1 and 12 above, and further in view of LIM et al., US- 20100295827-A1 (hereinafter “LIM ‘827”).
Per claim 7 (dependent on claim 1):
AYERS ‘856 in view of Agaoglu ‘527 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
AYERS ‘856 in view of Agaoglu ‘527 does not disclose but LIM ‘827 discloses: The method of claim 1, wherein the protected surface includes a texture having a predetermined dimension that maps to a field of view on the display device (FIG. 1, [0053], The controlling unit 140 determines a viewing angle of the display unit 110 (the display device) according to a predetermined viewing condition (a texture having a predetermined dimension), provides an electric control signal corresponding to the determined viewing angle to the polarizing element 120, and adjusts a viewing angle of an image being displayed through a display screen.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified AYERS ‘856 in view of Agaoglu ‘527 with the control of viewing angle in a display device via a predetermined viewing condition as taught by LIM ‘827 because it would provide increased/decreased security according to a type of image to be displayed by setting up a viewing condition [0082]. Additionally, LIM ‘827 is analogous to the claimed invention because it teaches a display device for selectively adjusting a viewing angle thereof [Abstract].

Per claim 17 (dependent on 12):
AYERS ‘856 in view of Agaoglu ‘527 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 7 and the claim(s) is/are rejected for the reasons detailed with respect to claim 7.

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AYERS ‘856 in view of Agaoglu ‘527 as applied to claim 8 and 18 above, and further in view of Salour, US- 8918867-B1 (hereinafter “Salour ‘867”).
Per claim 11 (dependent on claim 8):
AYERS ‘856 in view of Agaoglu ‘527 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference.
AYERS ‘856 does not disclose but Agaoglu ‘527 discloses: The method of claim 8, wherein the protected surface and the unprotected surface map to two fields of view that overlap on the display device, wherein the overlap between the fields of view is displayed as encrypted content on the display device such that while the encrypted content is rendered on the display device (FIG. 11, [0073], FIG. 11, gaze-dependent (i.e. mapping to two fields of view) visually encrypted display frame 120E may include an obscured region 1104 (the protected surface) … and a clear-display region 1106 (the unprotected surface) outside of that distance 1100; [0074], In this example, a transition region 1102 (the overlap) is provided in which the amount (e.g., weighting) of the visual encryption (encrypted content) decreases with increasing distance from the onlooker gaze location 212.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified AYERS ‘856 with the transition region in which the amount of visual encryption gradually decreases based on a distance from the distance of an onlooker gaze location as taught by Agaoglu ‘527 because it would provide protection of user contents from an onlooker without harming the visual experience of the user by making a smooth transition from encrypted content to decrypted content. 
AYERS ‘856 in view of Agaoglu ‘527 does not disclose but Salour ‘867 discloses: the sensitive content is prevented from being replicated from the display device ([Col. 2], ll. 1-16, monitor data communications of the plurality of client computers for sensitive data; restrict transmission for a subset of the data communications in response to detecting sensitive data; [Col. 10], ll.24-41, limitations placed upon actions that software programs can undertake when accessing sensitive data. The security system can lock­down application/editing features to limit access within documents (e.g., cut-and-paste/clipboard limitations, export control or save-as; i.e. replicating contents from the display device).)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified AYERS ‘856 in view of Agaoglu ‘527 with the limitations to editing features of documents in case there is sensitive data within the documents as taught by Salour ‘867 because it would further protect from data loss that originates from even trusted employees/users [Background]. Additionally, Salour ‘867 is analogous to the claimed invention because it teaches a system, device or method for control of sensitive data in a computer system [Summary].

Per claim 20 (dependent on claim 18):
AYERS ‘856 in view of Agaoglu ‘527 discloses the elements detailed in the rejection of claim 18 above, incorporated herein by reference.
AYERS ‘856 does not disclose but Agaoglu ‘527 discloses: The processing platform of claim 18, wherein the instructions, when executed on the one or more processors, further cause the one or more processors to: 
prior to transmitting the single output frame to the display device,
allocate the encrypted content component to the protected surface on the display device and the unencrypted content component to the unprotected surface on the display device
(FIG. 1 and 2, [0028], Based on the determined gaze location 202, a gaze-dependent visually encrypted display frame 120E may be generated to include a clear-display region 204 (the unprotected surface) around gaze location 202 and an obscured region 206 (the protected surface) outside the clear-display region 204 … In the clear-display region 204, the display content is displayed unmodified (the unencrypted content component) for clear viewing by the user. In obscured region 206, the display content and/or the display frame itself (e.g., the display pixel values) is visually encrypted (i.e. generating the encrypted content component) so that an onlooker such as onlooker 210 viewing the display (e.g., at an onlooker gaze location 212 that can also be determined using images from camera 105) can see the display frame, but cannot clearly view or understand the display content at that location.); 
wherein the protected surface and the unprotected surface map to two fields of view that overlap on the display device, wherein the overlap between the fields of view is displayed as encrypted content on the display device, while the encrypted content is rendered on the display device (FIG. 11, [0073], FIG. 11, gaze-dependent (i.e. mapping to two fields of view) visually encrypted display frame 120E may include an obscured region 1104 (the protected surface) … and a clear-display region 1106 (the unprotected surface) outside of that distance 1100; [0074], In this example, a transition region 1102 (the overlap) is provided in which the amount (e.g., weighting) of the visual encryption (encrypted content) decreases with increasing distance from the onlooker gaze location 212.).
AYERS ‘856 in view of Agaoglu ‘527 does not disclose but Salour ‘867 discloses: the sensitive content is prevented from being replicated from the display device ([Col. 2], ll. 1-16, monitor data communications of the plurality of client computers for sensitive data; restrict transmission for a subset of the data communications in response to detecting sensitive data; [Col. 10], ll.24-41, limitations placed upon actions that software programs can undertake when accessing sensitive data. The security system can lock­down application/editing features to limit access within documents (e.g., cut-and-paste/clipboard limitations, export control or save-as; i.e. replicating contents from the display device).).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499